Case: 09-50050     Document: 00511043246          Page: 1    Date Filed: 03/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 5, 2010
                                     No. 09-50050
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CRESENCIO RICO,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 1:97-CR-164-ALL


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Cresencio Rico appeals the district court’s order dismissing his pro se
motion to reinstate his appeal of his 2005 conviction for conspiracy to possess
with intent to distribute marijuana. Counsel appointed to represent Rico in the
instant appeal has moved for leave to withdraw and has filed a brief pursuant
to Anders v. California, 386 U.S. 738 (1967), contending that there are no
nonfrivolous issues with respect to Rico’s conviction and sentence.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-50050    Document: 00511043246 Page: 2       Date Filed: 03/05/2010
                                No. 09-50050

      As recognized by the district court, Rico’s motion to reinstate his appeal
was an unauthorized motion that the district court lacked jurisdiction to
entertain. See United States v. Early, 27 F. 3d 140, 142 (5th Cir. 1994). “Thus,
[Rico] has appealed from the denial of a meaningless, unauthorized motion.” Id.
For the foregoing reasons, the judgment of the district court is AFFIRMED and
counsel’s motion to withdraw is GRANTED. All other outstanding motions are
DENIED.




                                       2